                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LUCRECIOUS TOWERS,                                )
                                                  )
              Petitioner,                         )      17-cv-7481
                                                  )
       v.                                         )      Judge John Z. Lee
                                                  )
FRANK LAWRENCE, Acting Warden,                    )
Menard Correctional Center,                       )
                                                  )
              Respondent.                         )

                     MEMORANDUM OPINION AND ORDER

       Petitioner Lucrecious Towers has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), challenging his conviction for first-degree murder.

Towers advances several grounds for habeas relief: actual innocence based on newly

discovered evidence; ineffective assistance of trial counsel; and improper rulings by

the trial court regarding evidence of his prior criminal convictions. Frank Lawrence,

Acting Warden of Menard Correctional Center (“Respondent”),1 argues that

Petitioner’s claims are meritless, non-cognizable, or procedurally defaulted.

       For the reasons set forth herein, the Court denies the petition in part and

reserves ruling as to Petitioner’s ineffective-assistance-of-counsel claim until an

evidentiary hearing can be held.         The Court will recruit counsel to represent


1      Rule 2(a) of the Rules Governing Section 2254 habeas cases provides that the proper
respondent is the state officer having custody of the petitioner. See Bridges v. Chambers, 425
F.3d 1048, 1049 (7th Cir. 2005). Frank Lawrence is currently the Acting Warden of Menard
Correctional Center. Accordingly, the Court substitutes him as Respondent pursuant to
Federal Rule of Civil Procedure 25(d).
Petitioner for the limited purpose of the evidentiary hearing as to Petitioner’s

ineffective-assistance-of-counsel claim.     Petitioner’s counsel is granted leave to

subpoena trial counsel for records and to conduct any necessary depositions. A status

hearing is scheduled for November 5, 2019 at 9:00 a.m. to set a discovery schedule

and a date for the evidentiary hearing.

                                 Factual Background

      A jury convicted Towers of the first-degree murder of John Falls. See People v.

Towers, No. 1-14-1474, 2016 WL 7434788, at *4 (Ill. App. Ct. Dec. 23, 2016). The

facts underlying the conviction are as follows.2

      In the early morning of January 14, 2006, Falls was driving a Jeep Trailblazer

near Emerald Street and 56th Street in Chicago, Illinois. Id. at *1. Three others

were also in the car: Christopher Doss, James Harper, and April McFulson. Id.

      Falls drove north on Emerald Street and pulled up behind a gray Ford Focus

that was stopped in the street, blocking the northbound lane. Id. The Focus was

parked next to a white Pontiac Bonneville. Id. Falls honked his horn, drove around

the Focus, and proceeded north on Emerald Street. Id. He then pulled into an alley

nearby, exited his vehicle, and confronted the driver of the Focus.            A physical

altercation ensued. Id.




2      Pursuant to 28 U.S.C. § 2254(e)(1), the state courts’ recitations of fact are
presumptively correct in habeas proceedings. See Sumner v. Mata, 449 U.S. 539, 547 (1981).
Because Towers has not attempted to rebut the presumption with clear and convincing
evidence, see 28 U.S.C. § 2254(e)(1), the Court adopts the factual account as provided in
People v. Towers, No. 1-14-1474, 2016 WL 7434788, at *1–6 (Ill. App. Ct. Dec. 23, 2016) and
People v. Towers, No. 1-08-1875, slip op. at 2–11 (Ill. App. Ct. Mar. 9, 2010).
                                            2
      At this point, the driver of the Bonneville pulled up to the alley and got out of

his car. Id. Doss and Harper then also exited the Trailblazer; McFulson remained

in the SUV.

       Doss began fighting with the Bonneville driver, while Harper joined Falls in

fighting the Focus driver. Id. Harper hit the Focus driver with an empty vodka

bottle, causing him to fall to the ground, at which point the Bonneville driver fled.

Id. Harper then got into the Focus and crashed it into a tree. Id. Falls, Harper, and

Doss got back into the Trailblazer and drove away. Id.

      Meanwhile, the Bonneville driver returned to his car and began pursuing the

Trailblazer, ultimately rear-ending the SUV and causing it to collide with a parked

vehicle. Id. at *2. The Bonneville driver then sped away. Id.

      Falls drove the damaged Trailblazer to 69th Street and Wentworth Avenue

and parked it in front of Harper’s house. Id. The group got into Harper’s truck, drove

to a police station to file a report, then proceeded to a party where they stayed until

6:00 or 6:30 in the morning. Id.

      After the party, McFulson and Falls went to Falls’s sister’s house, where they

slept until noon. Id. Falls then borrowed his sister’s white Volkswagen Touareg, and

he and McFulson drove to Popeye’s Louisiana Kitchen (“Popeye’s”), a fast-food

restaurant located at 75th Street and Lafayette Avenue. Id.

      As they waited in the drive-through lane of the Popeye’s, a man walked up to

the driver’s side of the Touareg and fired a gun six or seven times through the car’s

window. Id. The shooter pulled a hood over his face and ran around the corner of the



                                          3
restaurant. Id. McFulson eventually ran into the restaurant and told someone to

call the police. Id. Falls died after suffering five gunshot wounds to his left side. Id.

at *3.

         Detectives Paul Spagnola and Rick Harrison were assigned to investigate the

shooting. Id. at *2. They interviewed witnesses who described the shooter as a black

male, between 26 and 27 years old, approximately 5’8” tall, weighing approximately

160 pounds, and wearing a dark leather jacket, dark clothes, and a hooded sweater,

with the hood down. Id. McFulson stated that she saw the man walk up to the

Touareg’s window before lowering her head to avoid falling glass from the shooting.

Another witness, Edwina Ross, said that she had been sitting in a car in front of the

Touareg in the drive-through lane and saw the entire scene unfold. Id.

         Detectives Spagnola and Harrison also went to 5639 South Emerald Street to

look at a dark blue 1992 Chevrolet Lumina, which matched the description of a car

that witnesses described as the getaway car for the murder. The car was registered

to a Marco McNeal. Id. at *2.

         On January 16, 2006, Detective Spagnola composed a black-and-white photo

array to show to Doss, Harper, and McFulson. The array included photographs of

McNeal and another individual, Arian Bonds. But the array did not include a picture

of Towers, presumably because Towers was not a suspect at that time. Id. at *3.

         After reviewing the photo array, Doss said that McNeal looked like the Focus

driver from the altercation and that Bonds resembled the Bonneville driver. Id.




                                           4
Harper also identified McNeal as the Focus driver. Id. McFulson was unable to make

any identifications from the array. Id.

      From this, Detective Spagnola turned his attention to McNeal and Bonds. He

was unable to locate McNeal, but was able to interview Arian Bonds and his brother

Carlos Bonds. Id. at *3. Based upon these interviews, Detective Spagnola then

shifted the focus of his investigation to Towers. Id.

      Detective Spagnola created a second photo array that included color

photographs of Towers and a person named Terrence Cobb and showed it to Doss,

Harper, and McFulson. Id. This time, Doss and Harper identified Cobb as the driver

of the Focus, and Towers as the driver of the white Bonneville. Id. Furthermore,

McFulson identified Towers as the person whom she saw walk in front of the Touareg

immediately before the shooting started. Id. Ross also identified Towers as the

shooter. Id.

      Towers was arrested in March 2006 and placed in a lineup. Id. Doss, Harper,

McFulson, and Ross each identified Towers in the lineup consistent with their

identifications from the second photo array. Id.

      At Tower’s trial, Doss, Harper, McFulson, Ross, and Detective Spagnola each

testified to the facts described above. Id. at *1–3. Doss and Harper identified Towers

as the Bonneville driver with whom they had fought, id. at *1, and McFulson

identified Towers as the person whom she saw walk in front of the Touareg before

she heard the gunshots and lowered her head. Id. at *2. Ross also identified Towers

as the person who fired multiple shots at the Touareg. Id.



                                           5
      Additionally, at the trial, Harper testified that, prior to the altercation, the

four were driving in the area because Falls was looking for his ex-girlfriend, Ebony

Ester, who was staying at a friend’s house. Id. at *2.

      After the prosecution rested, the defense called Carlos Bonds, who testified

that, in January 2006, he had been living with his brother, Arian Bonds, at 5638

South Emerald Street. Id. at *3. He explained that both Arian and Towers drove

white Bonnevilles, and both men wore their hair in braids. Id. He also testified that

Arian was dating Ebony Ester at the time of the incident. Id. When asked on cross-

examination whether he had told the police on January 14, 2006, and the state’s

attorney on March 14, 2006, that he had seen Towers driving a dark-colored Lumina,

Carlos stated that he had not. Id.

      Towers testified on his own behalf. Id. He acknowledged that, in January

2006, he drove a white Bonneville and wore his hair in braids. Id. He also stated

that he lived at 5630 South Emerald Street for about a month, and that he was

frequently in the area. Id. But he denied any involvement in the traffic altercation

or shooting of January 14, 2006. Id. He testified that he knew Arian Bonds and that

Arian also drove a white Bonneville. Id.

      Prior to the trial, Towers had moved in limine to exclude evidence of his felony

convictions in 1998 and 2000 for controlled-substances offenses. See State Court

Record, Ex. D, People v. Towers, No. 1-08-1875, slip op. at 2–3 (Ill. App. Ct. Mar. 9,

2010), ECF No. 17. The trial court reserved ruling on this testimony until after

Towers testified. Id.



                                           6
      During his cross-examination, Towers testified without objection that he had

previously used the names “Demetrius Hicks” and “Demetrius Coleman.” Id. at 9.

Then, in response to the prosecutor’s questions and over defense counsel’s objection,

Towers admitted that he had given those names to police to obscure his identity and

avoid going to jail. Id. After hearing this testimony, the trial court ruled that

evidence of Towers’s prior convictions would be admissible, noting that Towers had

already admitted to “prior interaction with the law enforcement,” and thus “the

probative value [of his prior convictions] outweigh[ed] the prejudicial effect.” Id. at

9–10. The court ruled, however, that the prosecution would be limited to introducing

only the mere fact that Towers had been previously convicted of felonies. Id. at 10.

Defense counsel responded that this approach was “fine.” Id. On rebuttal, the

prosecution     presented    three   certified       statements   reflecting   Towers’s   prior

convictions. Id. at 10–11.

      The prosecution also used its rebuttal to impeach Carlos Bonds’s testimony.

Assistant State’s Attorney Mary Anna Planey testified that, in March 2006, she had

interviewed Carlos Bonds, who had told her that he had seen Towers driving a dark-

colored Lumina on January 14, 2006. See People v. Towers, 2016 WL 7434788, at *4.

      During closing arguments, defense counsel argued that Arian Bonds, not

Towers, had committed the crime. Id. He noted that Arian Bonds lived near 56th

and Emerald Streets, drove a white Bonneville, and wore his hair in braids, just like

Towers.   Id.    Counsel also pointed out that Arian Bonds was dating Falls’s ex-

girlfriend who, according to Harper, Falls had been trying to catch with her new



                                                 7
boyfriend (which we now know was Bonds) in the early morning hours of January 14,

2006.    Id.   Counsel attacked the prosecution’s witnesses’ credibility, highlighted

discrepancies in their testimony, and argued that McFulson’s and Ross’s

identifications were unreliable. Id.

        The jury convicted Towers of first-degree murder, and the trial court sentenced

him to a 100-year term of imprisonment. Id.

                                    Direct Appeal

        On direct appeal, Towers contended that the trial court improperly admitted

evidence of his prior convictions and interactions with police. See State Court Record,

Ex. A, Pet’r’s Opening Br., People v. Towers, No. 1-08-1875, at 15–24 (Ill. App. Ct.

2010). In particular, Towers argued that the trial court erred by: (1) reserving ruling

on his pretrial motion to exclude evidence of his prior convictions until after he

testified; (2) permitting the prosecution to cross-examine him about his previous

encounters with police; (3) relying on his testimony from that cross-examination to

find his prior convictions admissible; and (4) requiring the prosecution to use the

“mere-fact” method of introducing the prior convictions. Id. at 15, 18, 21. The

combined effect of these errors, Towers argued, was prejudicial. Id. at 22.

        The Illinois Appellate Court affirmed Towers’s conviction and sentence. See

generally id., Ex. D, People v. Towers, No. 1-08-1875, slip op. (Ill. App. Ct. Mar. 9,

2010). Towers then filed a petition for leave to appeal (“PLA”) with the Illinois

Supreme Court. See generally id., Ex. E, Pet’r’s Direct Appeal PLA. In the PLA, he

raised the same issues regarding the use of his prior convictions and police encounters



                                           8
during trial. Id. at 3. The Illinois Supreme Court denied the PLA on May 26, 2010.

See id., Ex. F, Order Denying PLA, People v. Towers, No. 110183 (Ill. 2010). The

United States Supreme Court denied certiorari on November 8, 2010. Id., Ex. G,

Order Denying Certiorari, Towers v. Illinois, No. 10-6451 (U.S. 2010).

                           Post-Conviction Proceedings

      On March 7, 2011, Towers, proceeding pro se, filed a postconviction petition in

the state trial court. See generally id., Ex. H, Pet’r’s Pro Se Postconviction Petition,

People v. Towers, No. 06 CR 8139. In the petition, among other things, he alleged

that his trial counsel was ineffective for failing to investigate and call witnesses such

as Marco McNeal. Id. at 17–22.

      On September 27, 2012, Towers submitted an amended postconviction petition

through counsel. See id., Ex. I, Pet’r’s Counseled Postconviction Petition, People v.

Towers, No. 06 CR 8139. In the amended petition, Towers raised the following claims:

(1) actual innocence based on the newly discovered affidavit of a purported eyewitness

to the shooting, Ralph Lewis, who could testify that Arian Bonds was the shooter; and

(2) ineffective assistance of trial counsel for failing to investigate or call as witnesses

Marco McNeal, Eric Carson, Gregory Brooks, or Terrence Cobb. Id. at 3–4. In

support of the amended petition, Towers attached his own affidavit, as well as

statements from McNeal, Carson, Brooks, Cobb, and Lewis. See Towers, 2016 WL

7434788, at *4. On May 1, 2014, the trial court dismissed Towers’s petition. See State

Court Record, Ex. J, Order Dismissing Postconviction Petition, People v. Towers, No.

06 CR 8139 (Cir. Ct. Cook Cty. 2014).



                                            9
       On appeal to the Illinois Appellate Court, Towers claimed that the trial court

erred in dismissing his postconviction petition without an evidentiary hearing

because he had (1) presented newly discovered evidence (i.e., Lewis’s affidavit) that

would change the result on retrial, and (2) shown that his trial counsel was ineffective

for failing to investigate or call Brooks, Cobb, and McNeal as witnesses. See id., Ex.

L, Pet’r’s Opening Br. Postconviction Appeal at 15, 26, People v. Towers, No. 1-14-

1474 (Ill. App. Ct. 2016). Towers did not challenge the trial court’s decision with

respect to Eric Carson. See generally id. at 26–41. The appellate court affirmed the

dismissal of his postconviction petition. See Towers, 2016 WL 7434788, at *7–10.

       In his subsequent PLA to the Illinois Supreme Court, Towers claimed that

(1) he was actually innocent, and (2) trial counsel was ineffective for not calling

Brooks, Cobb, and McNeal as defense witnesses and for not interviewing McNeal.

See State Court Record, Ex. P, Postconviction PLA at 11, 16–18, People v. Towers, No.

121925 (Ill. 2017). The Illinois Supreme Court denied Towers’s postconviction PLA

on May 24, 2017. See id., Ex. Q, Order Denying Postconviction PLA, People v. Towers,

No. 121925 (Ill. 2017).

                               Federal Habeas Claims

       Towers’s habeas petition presents the following claims: (1) denial of due

process from the trial court’s delay in ruling on his pretrial motion to bar evidence of

his prior convictions and decision to allow cross-examination about his interactions

with police; (2) ineffective assistance of trial counsel for failing to properly investigate

and call certain witnesses; and (3) actual innocence based on Ralph Lewis’s affidavit.



                                            10
                                  Legal Standard

      A writ of habeas corpus will be granted only if the Petitioner demonstrates that

he is “in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Under AEDPA, the Court may not grant habeas relief

unless the state court’s decision on the merits was contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States, or the state-court decision is based on an

unreasonable determination of the facts. 28 U.S.C. § 2254(d).

      “A federal habeas court may issue the writ under the ‘contrary to’ clause if the

state court applies a rule different from the governing law set forth in [the Supreme

Court’s] cases, or if it decides a case differently than [the Supreme Court has] done

on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002).

“An ‘unreasonable application’ occurs when a state court ‘identifies the correct

governing legal principle from [the Supreme Court’s] decisions but unreasonably

applies that principle to the facts’ of petitioner’s case.” Rompilla v. Beard, 545 U.S.

374, 380 (2005) (quoting Wiggins v. Smith, 539 U.S. 510, 520 (2003)).

      Clearly established federal law consists of the “holdings, as opposed to the

dicta, of [the Supreme Court’s] decisions as of the time of the relevant state-court

decision.” Carey v. Musladin, 549 U.S. 70, 74 (2006) (quoting Williams v. Taylor, 529

U.S. 362, 412 (2000)). The state court is not required to cite to, or even be aware of,

the controlling Supreme Court standard, as long as the state court does not contradict

that standard. Early v. Packer, 537 U.S. 3, 8 (2002). The Court begins with a



                                          11
presumption that state courts both know and follow the law. Woodford v. Visciotti,

537 U.S. 19, 24 (2002). Moreover, the Court’s analysis is “backward-looking.” Cullen

v. Pinholster, 131 S. Ct. 1388, 1398 (2011). The Court is limited to reviewing the

record before the state court, as well as the Supreme Court precedent in existence, at

the time of the state-court decision. Id.; Greene v. Fisher, 132 S. Ct. 38, 44 (2011).

      “AEDPA’s standard is intentionally ‘difficult [for Petitioner] to meet.’” Woods

v. Donald, 135 S. Ct. 1372, 1376 (2015) (per curiam) (quoting White v. Woodall, 572

U.S. 415, 419 (2014); Metrish v. Lancaster, 569 U.S. 351, 352 (2013)). “As a condition

for obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562

U.S. 86, 103 (2011).

      This “highly deferential standard . . . demands that state-court decisions be

given the benefit of the doubt.” Woodford, 537 U.S. at 24 (internal quotation marks

omitted). Habeas corpus is a “guard against extreme malfunctions in the state

criminal justice systems, not a substitute for ordinary error correction through

appeal.” Harrington, 562 U.S. at 102–03 (internal quotation marks omitted). “Under

§ 2254(d), a habeas court must determine what arguments or theories supported,

or . . . could have supported, the state court’s decision; and then it must ask whether

it is possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of th[e] [Supreme] Court.” Id. at 102.



                                           12
                                      Analysis

I.    Evidence of Prior Convictions

      Towers contends that the trial court denied him due process by delaying its

ruling on his pretrial motion to exclude evidence of his prior convictions and by

allowing the prosecution to open the door to the prior convictions by cross-examining

him about his previous interactions with the police. Furthermore, he argues, the

state appellate and supreme courts unreasonably applied the law in upholding these

decisions. Respondent asserts that these claims are procedurally defaulted in part,

non-cognizable in a habeas petition, and ultimately meritless.

      A.     Procedural Default

      The Court “will not review questions of federal law presented in a habeas

petition when the state court’s decision rests upon a state-law ground that ‘is

independent of the federal question and adequate to support the judgment.’” Cone v.

Bell, 556 U.S. 449, 465 (2009) (quoting Coleman v. Thompson, 501 U.S. 722, 729

(1991)). “A claim will be procedurally defaulted—and barred from federal review—if

the last state court that rendered judgment ‘clearly and expressly states that its

judgment rests on a state procedural bar.’” Lee v. Foster, 750 F.3d 687, 693 (7th Cir.

2014) (quoting Harris v. Reed, 489 U.S. 255, 263 (1989)). The state court must have

“actually relied on the procedural bar as an independent basis for its disposition.”

Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir. 2012). “A state law ground is

adequate when it is a firmly established and regularly followed state practice at the

time it is applied.” Id.



                                         13
      The cross-examination portion of Towers’s claim is procedurally defaulted. On

direct appeal, the appellate court concluded that Towers had forfeited any argument

about the propriety of the prosecution’s cross-examination by failing to raise it in a

post-trial motion. See State Court Record, Ex. D, People v. Towers, No. 1-08-1875,

slip op. at 17–18 (Ill. App. Ct. Mar. 9, 2010).         Forfeiture is an adequate and

independent state ground. See Szabo v. Walls, 313 F.3d 392, 395–96 (7th Cir. 2002).

      Additionally, although not raised in his petition, the Court notes that any

challenge to the trial court’s use of the “mere fact” method of introducing Towers’s

prior convictions also would be procedurally barred.3 On direct appeal, the appellate

court concluded that the use of this method was erroneous. See State Court Record,

Ex. D, People v. Towers, No. 1-08-1875, slip op. at 20–21 (Ill. App. Ct. 2010) (citing

People v. Patrick, 908 N.E.2d 1 (2009)). The court concluded, however, that Towers

had invited the error by agreeing to the method. Id. This concept—“invited error”—

is another flavor of the forfeiture doctrine, and thus provides an adequate and

independent state ground for the decision. See Szabo, 313 F.3d at 395–96; see also

Coleman v. O’Leary, 845 F.2d 696, 699–700 (7th Cir. 1988) (holding that use of the

“invited error” doctrine precluded federal habeas review).

      B.       Delayed-Ruling Claim

      The only remaining portion of Towers’s due-process claim is his challenge to

the trial court’s delay in ruling on his pretrial motion to exclude evidence of his prior

convictions.   As the state appellate court explained, the trial court’s practice of



3     Towers raises this issue in his reply brief. See Pet’r’s Reply at 24–25, ECF No. 18.
                                            14
waiting to hear Towers’s testimony before ruling on the motion was erroneous under

Patrick, 908 N.E.2d 1. Respondent contends that this was an error of only state

evidentiary law, and thus is not cognizable on federal habeas review.

      It is true that evidentiary rulings generally are not cognizable in a habeas

proceeding. See, e.g., United States ex rel. Searcy v. Greer, 768 F.2d 906, 910 (7th Cir.

1985) (“Violations of state evidentiary laws generally do not form the basis upon

which federal habeas corpus relief can be granted. A habeas proceeding concerns only

whether federal constitutional rights were infringed.”). Still, a state court’s erroneous

evidentiary ruling may be reviewable if it is “so prejudicial that it compromises the

petitioner’s due process right to a fundamentally fair trial,” and produces a

“significant likelihood that an innocent person has been convicted.”          Howard v.

O’Sullivan, 185 F.3d 721, 723–24 (7th Cir. 1999). Towers casts his claim as such a

due-process violation.

      Towers’s due-process claim, however, fails as a matter of law. Towers has not

cited, and this Court has not found, any Supreme Court case holding that a

defendant’s right to testify is infringed by a trial court’s decision to reserve ruling on

prior-conviction impeachment until after the defendant’s testimony. In fact, as other

courts addressing Patrick have concluded, Supreme Court precedent cuts the other

way. See, e.g., Rials v. Harrington, No. 12 C 05342, 2013 WL 6633191, at *6 (N.D.

Ill. Dec. 16, 2013). As the Rials court explained, cases such as Luce v. United States,

469 U.S. 38 (1984), and Ohler v. United States, 529 U.S. 753 (2000), clarify that “it is

not thought inconsistent with the enlightened administration of criminal justice to



                                           15
require the defendant to weigh such pros and cons [like the possibility of

impeachment with prior convictions] in deciding whether to testify.” Rials, 2013 WL

6633191, at *7 (quoting Ohler, 529 U.S. at 760). Accordingly, there is “no clearly

established federal law that requires a trial judge to decide whether a defendant’s

prior convictions are admissible before he testifies.” Id.; accord Taylor v. Nicholson,

No. 17 C 1552, 2018 WL 4052172, at *5 (N.D. Ill. Aug. 24, 2018); Weatherspoon v.

Harrington, No. 13 C 8621, 2014 WL 4771853, at *10 n.3 (N.D. Ill. Sept. 24, 2014).

      Accordingly, Towers’s petition is denied with respect to his claims regarding

the trial court’s rulings on the admission of his prior convictions and police

interactions.

II.   Ineffective Assistance of Counsel

      Towers next asserts that the state courts unreasonably applied Strickland

v. Washington, 466 U.S. 668 (1984), in concluding that his trial counsel was not

ineffective for failing to investigate and call several witnesses who, he says, would

have supported his misidentification theory. Respondent takes issue with the scope

of Towers’s claim, argues that the state courts decided Towers’s claim regarding

investigation of witnesses on an adequate and independent state ground, and

contends that the state courts reasonably applied Strickland to counsel’s decisions

regarding which witnesses to call.

      A.        Scope of the Claim

      Towers asserts generally that his trial counsel was ineffective for failing to

investigate and call witnesses. Respondent points out that Towers’s petition does not



                                          16
clarify which witnesses he believes his counsel should have investigated or called.

Accordingly, Respondent contends, this claim violates Rule 2(c) of the Rules

Governing Section 2254 Cases, which requires a habeas petition to describe the facts

supporting each ground for relief. But Respondent also addresses the merits of

Towers’s claims, contending that trial counsel was not ineffective for failing to call

McNeal, Brooks, or Cobb as defense witnesses.

       In response, Towers has filed (1) a reply brief in support of his petition, which

challenges trial counsel’s failure to investigate McNeal or to call McNeal, Brooks, and

Cobb as witnesses, (2) a motion to amend his petition to include this elaboration, and

(3) a proposed amended petition. Respondent takes “no position” on whether Towers

can amend his petition, but responds to what he sees as the additional elements of

Towers’s ineffective-assistance claim as laid out in his supplemental filings.

Respondent argues that (1) the state courts reasonably concluded that McNeal’s

affidavit does not establish that he was never contacted by counsel, and (2) the state

courts reasonably concluded that McNeal’s testimony would not change the outcome

of the case.

       The Court grants Towers’s motion to amend his petition [20] as uncontested.

What is more, the Court notes that Respondent has had a full and fair opportunity to

address Towers’s contentions with respect to trial counsel’s investigation of McNeal

and decision not to call McNeal, Brooks, and Cobb as defense witnesses. Accordingly,




                                          17
the Court will address Towers’s ineffective-assistance claim as it pertains to these

witnesses and decisions by trial counsel.4

       B.     The “Affidavit Rule”

       Respondent contends that Towers’s claim regarding the investigation of

witnesses was addressed on an adequate state ground and is therefore procedurally

defaulted. Namely, Respondent points to the state appellate court’s invocation of

Illinois’s “affidavit rule.” Under 725 Ill. Comp. Stat. 5/122-2, a state postconviction

petition must “have attached thereto affidavits, records, or other evidence supporting

its allegations or shall state why the same are not attached.” The state appellate

court looked at McNeal’s, Cobb’s, and Brooks’s statements and concluded:

       At the outset, we note that none of the affidavits attached to the
       defendant’s amended petition support his claim that his trial attorney
       failed to interview McNeal, Brooks, and Cobb. That is, none of the
       affiants swore that they were not contacted by an attorney or
       investigator regarding the defendant’s trial. Because the affidavits do
       not foreclose the possibility that trial counsel or his private investigator
       contacted and interviewed the three witnesses, the defendant’s
       assertion that his trial attorney failed to interview McNeal, Brooks, and
       Cobb is not supported by the affidavits or other evidence as required by
       section 122-2 of the Act (725 ILCS 5/122-2 (West 2012)). . . .

Towers, 2016 WL 7434788, at *9.

       Illinois courts’ use of 5/122-2 is often regarded as an independent state

procedural ground precluding federal review. See, e.g., Jones v. Calloway, 842 F.3d




4      To the extent Towers attempts to raise other arguments about his counsel’s failure to
investigate witnesses other than McNeal or call witnesses other than McNeal, Brooks, and
Cobb, those claims are procedurally defaulted, as the only claims that Towers pursued
through all three levels of the Illinois courts are the claims pertaining to these witnesses.
See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (explaining that a petitioner must
present claims through “one complete round” of the appellate process).
                                             18
454, 461 (7th Cir. 2016); Thompkins, 698 F.3d at 986–87. In this case, however, the

appellate court did not make a procedural ruling.         Instead, the appellate court

evaluated the substance of the affidavits and concluded that they did not support

Towers’s allegations of counsel’s failure to investigate.         This conclusion was

interwoven with the merits of Towers’s ineffective-assistance claim, and thus does

not provide an independent state ground for the denial of the claim. See Sanders v.

Cotton, 398 F.3d 572, 579–80 (7th Cir. 2005) (explaining that when the state court’s

decision “fairly appears to rest primarily on the resolution of [the petitioner’s] claims,

or to be interwoven with those claims, and does not clearly and expressly rely on the

procedural default, we may conclude that there is no independent and adequate state

ground and proceed to hear the federal claims”); see also Williams v. Hardy, No. 12 C

5345, 2016 WL 1247448, at *6–7 (N.D. Ill. Mar. 30, 2016) (applying the “interwoven

with the merits” standard to an Illinois court’s invocation of 5/122-2).

      C.     Ineffective Assistance of Counsel

      The Court thus turns to the merits of Towers’s claim that his trial counsel was

constitutionally ineffective for (1) failing to adequately investigate McNeal and

(2) unreasonably deciding not to call McNeal, Brooks, and Cobb as witnesses.

      Under AEDPA, “ineffective assistance of counsel is a mixed question of law and

fact reviewed de novo with a strong presumption that the attorney performed

effectively.” Allen v. Chandler, 555 F.3d 596, 600 (7th Cir. 2009). To establish

ineffective assistance, a petitioner must show both that his counsel’s performance fell

below an objective standard of reasonableness under prevailing professional norms,



                                           19
and that the deficient performance prejudiced his defense. Strickland, 466 U.S. at

688–93; see Ebert v. Gaetz, 610 F.3d 404, 411 (7th Cir. 2010).

      Furthermore, “[j]udicial scrutiny of counsel’s performance must be highly

deferential.” Strickland, 466 U.S. at 689. A habeas petitioner “must do more than

show he would have satisfied Strickland’s test if his claim were being analyzed in the

first instance. . . . [H]e must show that the [state court] applied Strickland to the facts

of his case in an objectively unreasonable manner.” Emerson v. Shaw, 575 F.3d 680,

685 (7th Cir. 2009). Simply put, the court’s decision must be “well outside the

boundaries of permissible differences of opinion.” Hardaway v. Young, 302 F.3d 757,

762 (7th Cir. 2002).

             i.        Performance

      As to counsel’s performance, “a lawyer’s decision to call or not call a witness is

a strategic decision generally not subject to review,” and counsel need not present

each and every possible witness. Carter v. Duncan, 819 F.3d 931, 942 (7th Cir. 2016)

(internal citation and quotation marks omitted).          “If counsel has investigated

witnesses and consciously decided not to call them, the decision is probably strategic.

An outright failure to investigate witnesses, however, is more likely to be a sign of

deficient performance.” Id. Accordingly, the question is whether a strategic decision

was made, because “the consequences of inattention rather than reasoned strategic

decisions are not entitled to the presumption of reasonableness.” Id. (quoting Mosley

v. Atchison, 689 F.3d 838, 848 (7th Cir. 2012)).




                                            20
      Here, the Illinois Appellate Court concluded that trial counsel was not

constitutionally ineffective. First, the court found that “none of the affiants swore

that they were not contacted by an attorney or investigator regarding the defendant’s

trial.” Towers, 2016 WL 7434788, at *9. Accordingly, the court moved on to counsel’s

decision not to call McNeal, Brooks, or Cobb as witnesses, and concluded that this

was a matter of reasonable trial strategy. Id. The court noted that trial counsel

presented Towers’s misidentification theory through cross-examination of the

prosecution’s witnesses, the testimony of Carlos Bonds, and testimony that a dark

blue Lumina was parked outside of Arian Bonds’s house within a few days of the

shooting. See id. Trial counsel, the court then determined, could have reasonably

concluded that McNeal, Brooks, and Cobb would not have been useful witnesses

because none were present at the shooting. See id.

      The Illinois appellate court’s conclusion that there was no evidence that

Towers’s trial counsel had failed to investigate these witnesses was unreasonable.

McNeal’s affidavit states: “Had I known an innocent person was locked up, I would’ve

been [sic] told my statement. From what [Arian Bonds] told me I know he committed

that crime that [Towers is] in jail for. No one ever contacted me to come to his trial

but I will if my statement can help an innocent man.” Id. at *5. The only reasonable

interpretation of McNeal’s statement is that, prior to being contacted to write his

affidavit, he did not know that Towers was “locked up” for the crime that he believed

Arian Bonds had committed. See id. Yet if counsel had contacted him prior to trial,

McNeal necessarily would have known about Towers’s arrest and incarceration for



                                         21
the murder. Accordingly, the appellate court’s conclusion—that “none of the affiants

swore that they were not contacted by an attorney or investigator regarding the

defendant’s trial”—finds no support in the record. See id. at *9.

       Given the uncertainty surrounding trial counsel’s investigation of witnesses,

particularly McNeal, it was improper for the state appellate court to presume from

the limited record before it that counsel’s decisions regarding calling witnesses were

strategic. 5 See Carter, 819 F.3d at 942 (explaining that “strategic choices made after

less than complete investigation are reasonable” only to the “extent that reasonable

professional judgments support[ed] the limits on [the] investigation”) (emphasis in

original); see also Lee v. Kink, 922 F.3d 772, 774 (7th Cir. 2019) (finding an

evidentiary hearing necessary where “we just don’t know” what counsel did to

investigate witnesses’ potential testimony before trial). In other words, without

evidence as to whether trial counsel fully investigated potential witnesses, the Illinois

appellate court could not reasonably have concluded that trial counsel’s performance

was sufficient. See Carter, 819 F.3d at 942–43.

              ii.    Prejudice

       Even if his counsel’s performance was deficient, however, Towers is not

automatically entitled to habeas relief.           Rather, unless there is a “reasonable




5       There is little evidence in the record regarding counsel’s attempts to investigate or
interview these witnesses. What we do know is that counsel considered Brooks as a potential
witness (as Brooks’s statement indicates that he was subpoenaed) and hired an investigator
to talk to Cobb (as Cobb’s statement appears on an investigator’s letterhead). See State Court
Record, Ex. I, Pet’r’s Counseled Postconviction Petition at 12, 14, People v. Towers, No. 06 CR
8139. Counsel also listed McNeal as a potential witness. Towers, 2016 WL 7434788, at *9.
But as to whether counsel actually interviewed them is unclear.
                                              22
probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different,” habeas relief is unavailable. Strickland, 466 U.S. at 694.

      If trial counsel had called McNeal, Brooks, and Cobb, they would have

presented the following testimony—at least according to the affidavits they

submitted to the state courts. McNeal—who owns the dark-colored Lumina that

investigators believed may have been the getaway car—says that Arian Bonds

borrowed that car in 2006 after Arian’s brother “had an altercation with his

girlfriend’s ex-boyfriend” and “tore [Arian’s] car up.” See Towers, 2016 WL 7434788,

at *5. McNeal attests that Arian brought the car back the next evening, telling him

that he had “found the guy who his brother was fighting and who tore up his car

and . . . ‘made the n*** pay for it.’” See id. Arian said “that the guy had thought

Carlos was him and tried to get him back because he was dating his girl.” See id.

McNeal states that he does not know Towers and would never have let Towers borrow

his car. See id.

      Cobb’s statement explains that he was in an altercation outside Arian Bonds’s

house on Emerald Street in December or January 2006. See id. He was standing

outside the house when the driver of a gray Jeep stopped and asked him if he knew

who lived there, and if he knew who drove the white Bonneville parked outside. See

id. Cobb knew that the Bonneville was Arian Bonds’s car, but said “f*** you” to the

Jeep driver. See id. In response, the driver swung at Cobb, and the other passengers

of the Jeep joined in beating him, culminating in a glass bottle being broken on Cobb’s

head. See id. Cobb attests that he “heard from the neighborhood that Arian Bonds



                                          23
was seeing a girl who had a jealous boyfriend,” and that the men who attacked him

were looking for Arian. See id. Cobb claims, however, that he never drove a Focus

and that neither he nor Towers was in an altercation on January 14, 2006. See id.

      Lastly, Brooks claims to have witnessed a fight at 55th and Emerald Streets

that involved Carlos Bonds, Cobb, and “some dudes,” but not Towers. Id. He says he

has never claimed to have seen Towers in a fight on 55th and Emerald Streets. Id.

      The Illinois Appellate Court held that McNeal, Brooks, and Cobb would not

have been useful witnesses because they were not present for the shooting of John

Falls. See Towers, 2016 WL 7434788, at *9. The court explained:

      [T]heir proposed testimony establishes only that the defendant was not
      involved in a traffic altercation at 56th and Emerald during the early
      morning hours of January 14, 2006, and that McNeal loaned his vehicle
      to Arian Bonds. Because McNeal, Brooks, and Cobb were not at the
      scene of the shooting, which occurred in the afternoon of January 14,
      2006 at a Popeye’s restaurant, their proposed testimony does not
      establish that the defendant was not the shooter.

Id. But prejudice does not require a showing that the omitted evidence would prove

the defendant’s innocence.     Rather, it merely requires a showing that, but for

counsel’s failure to present the testimony, the result of the proceeding would have

been different. Strickland, 466 U.S. at 694; see Toliver v. McCaughtrey, 539 F.3d 766,

776 (7th Cir. 2008) (finding that prejudice had been shown where the omitted

testimony “no doubt would have enhanced significantly the chances of the jury’s

accepting [petitioner’s] characterization of the facts”).

      Applying the Strickland standard, the Court concludes that the result of the

proceeding would likely have been different had the jury heard testimony from



                                           24
McNeal, Brooks, and Cobb. As the appellate court noted, trial counsel’s presentation

of the misidentification defense consisted of (1) attempting to discredit Ross’s and

McFulson’s testimony, (2) examining Carlos Bonds, who did not testify to being

present for either the morning altercation or the shooting, and (3) “vigorously cross-

examin[ing] Harper” regarding the fact that Falls was looking for his ex-girlfriend

Ebony Ester (who, Carlos Bonds testified, was dating his brother Arian). See Towers,

2016 WL 7434788, at *9. But none of this constituted affirmative rebuttal of Towers’s

identity as either the Bonneville driver from the morning altercation or as the

shooter. By contrast, McNeal would have placed Arian Bonds in the purported

getaway car and provided a motive for him to have shot Falls. What is more, McNeal,

Brooks, and Cobb would have provided alternate versions of the altercation—each of

which, although different in some ways, describes individuals other than Towers

being involved in the fight. This testimony would have cast significant doubt on the

prosecution’s theory, in which the altercation was the impetus for Towers to murder

Falls.

         The proposed testimony offers “unique information, available from no other

witnesses, that was corroborative of” Towers’s theory of defense. Toliver, 539 F.3d at

776. Accordingly, the state court’s conclusion that the loss of these witnesses did not

prejudice Towers—because they do not unmistakably prove his innocence—is an

unreasonable application of Strickland. See id.; see also Lee, 922 F.3d at 774–75

(explaining that affidavits are merely a starting point and that it can be assumed

that exculpatory witnesses will more fully flesh out their testimony at a hearing or



                                          25
trial); U.S. ex rel. Hampton v. Leibach, 347 F.3d 219, 250–53 (7th Cir. 2003)

(emphasizing the importance of exculpatory occurrence witnesses and collecting

cases); Washington v. Smith, 219 F.3d 620, 633–34 (7th Cir. 2000) (explaining that

counsel was ineffective for failing to investigate and call disinterested alibi

witnesses); Crisp v. Duckworth, 743 F.2d 580, 585 (7th Cir. 1984) (“Having

independent witnesses corroborate a defendant’s story may be essential—especially

in a first degree murder case[.]”).

              iii.     Necessity of an Evidentiary Hearing

       “Where a habeas petitioner shows that a state court’s decision denying relief

was contrary to or an unreasonable application of federal law, that will often show

that the petitioner is entitled to relief, but the critical point here is that it will not do

so always and automatically.” Mosley, 689 F.3d at 852. In other words, “[w]hether

the petitioner is actually entitled to relief—whether under § 2254(a) he is in custody

in violation of the Constitution or laws or treaties of the United States—is a separate

question.”   Id.     Here, although the Court has determined that the state courts’

decisions were unreasonable in light of the contents of the affidavits before them,

“that does not mean the . . . affidavits are actually true or that they provide the

complete picture of the facts relevant to [petitioner’s] claim of ineffective assistance

of counsel.” Id.; see also Lee, 922 F.3d at 774–75.

       “[A] habeas petitioner is entitled to an evidentiary hearing . . . if he has alleged

facts that would entitle him to relief and the state courts, for reasons not attributable

to him, denied him a full and fair hearing to explore those facts.” Hampton, 347 F.3d



                                             26
at 244.   Here, the facts as presented in the petition and supporting affidavits

potentially would entitle Towers to relief. Furthermore, “[b]ecause the postconviction

court [ ] summarily dismissed [Petitioner’s] ineffectiveness claim, the state court

record was never developed as to what [trial counsel] knew about” McNeal as an

exculpatory occurrence witnesses, what steps he may have taken to speak with

McNeal, and what his reasons were (if any) for not presenting any of the three

proposed witnesses. Id. The failure of the state court to hold a hearing on these

issues was no fault of Towers’s, as he requested a hearing at multiple points in the

procedural posture. See id. This Court cannot assess the scope of trial counsel’s

investigation and decisionmaking without a hearing. See id. at 244–45; see also Lee,

922 F.3d at 774–75.

       Accordingly, the Court will schedule an evidentiary hearing in this matter with

respect to Towers’s ineffective-assistance claim. The Court will recruit counsel to

assist Towers for the limited purposes of this hearing. See Rule 8(c), Rules Governing

Section 2254 Cases (“If an evidentiary hearing is warranted, the judge must appoint

an attorney to represent a petitioner who qualifies to have counsel appointed under

18 U.S.C. § 3006A.”).

III.   Actual Innocence

       Towers’s final claim is that he is actually innocent based on Ralph Lewis’s

affidavit, which explains that Lewis was riding in a car with Arian Bonds in the “early

morning hours” of January 14, 2006, when Bonds pulled into a Popeye’s and shot at




                                          27
a white truck. Towers, 2016 WL 7434788, at *4. Respondent contends that this claim

is non-cognizable in a federal habeas proceeding.

      Respondent is correct. “Claims of actual innocence based on newly discovered

evidence have never been held to state a ground for federal habeas relief absent an

independent constitutional violation occurring in the underlying state criminal

proceeding.” Herrera v. Collins, 506 U.S. 390, 400 (1993); see also Milone v. Camp,

22 F.3d 693, 699–700 (7th Cir. 1994) (explaining that unless a prisoner is facing a

death sentence, “actual innocence” is not a cognizable claim).      In any event, as

described by the Illinois Appellate Court, Lewis’s affidavit does not prove Towers’s

innocence, but rather contradicts his theory of defense.      See Towers, 2016 WL

7434788, at *7. Accordingly, the Court denies his petition as to this claim.6




6     Since Lewis’s affidavit is unhelpful to Towers, the Court also rejects Towers’s
suggestion that it can be used as a “gateway claim” of actual innocence to excuse his
procedural default. See Pet’r’s Reply at 13; Jones, 842 F.3d at 461.
                                         28
                                     Conclusion

      For the reasons provided in this Memorandum Opinion and Order, the Court

denies the petition in part and reserves ruling on the Petitioner’s claim of ineffective

assistance of counsel until an evidentiary hearing can be held. The Court will recruit

counsel to represent Petitioner for the limited purposes of the evidentiary hearing on

Petitioner’s ineffective-assistance claim. Plaintiff is granted leave to subpoena trial

counsel for records and for a deposition. A status hearing is scheduled for November

5, 2019 at 9:00 a.m. to set a schedule for the evidentiary hearing, witness disclosures,

and discovery.



IT IS SO ORDERED.                       ENTERED:



                                        ____________________________________
                                        John Z. Lee
                                        United States District Judge
Date: September 3, 2019




                                          29
